                  Case 2:19-cv-00333-MJP Document 49 Filed 01/27/20 Page 1 of 7
                                                              The Honorable Marsha J. Pechman

 1   Christopher G. Varallo, WSBA No. 29410
     Steven J. Dixson, WSBA No. 38101
 2   Witherspoon ∙ Kelley
     422 W. Riverside Avenue, Suite 1100
 3   Spokane, WA 99201-0300
     Phone: (509) 624-5265
 4   Fax: (509) 458-2728
     cgv@witherspoonkelley.com
 5   sjd@witherspoonkelley.com
 6   Taylor T. Haywood, Admitted Pro Hac Vice
     Akerman LLP
 7   1900 Sixteenth Street, Suite 1700
     Denver, CO 80202
 8   Phone: (303) 640-2531
     Fax: (303) 260-7714
 9   taylor.haywood@akerman.com
10   Attorneys for Defendants Nationstar
     Mortgage LLC and U.S. Bank National
11   Association, as Trustee for Lehman XS
     Trust Mortgage Pass-Through Certificates
12   Series 2007-7N
                               UNITED STATES DISTRICT COURT
13                          WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
14
15   MARY LOU GRANDE and MARK                         Case No.: 2:19-cv-00333-MJP
     DOUGLAS GRANDE,
16                                                    DEFENDANTS U.S. BANK,
                         Plaintiffs,                  NATIONAL ASSOCIATION, AS
17                                                    TRUSTEE FOR LEHMAN XS TRUST
     v.                                               MORTGAGE PASS-THROUGH
18                                                    CERTIFICATE SERIES 2007-7N AND
     US BANK NATIONAL ASSOCIATION,                    NATIONSTAR MORTGAGE d/b/a
19   AS TRUSTEE FOR LEHMAN XS TRUST                   MR. COOPER'S OPPOSITION TO
     MORTGAGE PASS-THROUGH                            PLAINTIFFS' MOTION TO COMPEL
20   CERTIFICATES SERIES 2007-7N ("US                 DEFENDANTS' DISCOVERY
     BANK"), AND NATIONSTAR                           RESPONSES
21   MORTGAGE LLC D/B/A MR. COOPER,
     QUALITY LOAN SERVICE
22   CORPORATION OF WASHINGTON and
     Doe Defendants 1 through 20,
23
                         Defendants.
24
25                 Defendants U.S. Bank National Association, as Trustee for Lehman XS Trust
26   Mortgage Pass-Through Certificates Series 2007-7 and Nationstar Mortgage LLC d/b/a Mr.
27   Cooper oppose plaintiffs Mary Lou and Douglas Grande's motion to compel discovery
28   responses, Doc. No. 39.

     OPPOSITION TO PLAINTIFFS' MOTION TO - 1                         AKERMAN LLP
     COMPEL DEFENDANTS' DISCOVERY RESPONSES
     NO. 2:19-cv-00333-MJP                                       1900 Sixteenth Street, Suite 1700
                                                                     Denver, Colorado 80202
                                                                    Telephone: 303-260-7712
     51684318;1
                  Case 2:19-cv-00333-MJP Document 49 Filed 01/27/20 Page 2 of 7



 1                                            I.         INTRODUCTION
 2                 The Grandes      demand U.S.          Bank and   its   servicer, Nationstar, identify
 3   communications and produce documents outside their possession, custody or control. They
 4   also demand they produce confidential and proprietary policies and procedures related to the
 5   Grandes' modification review—even though they actually received a permanent modification
 6   offer. U.S. Bank and Nationstar recently supplemented their production and, have properly
 7   responded or objected to the Grandes' requests. The court should deny their motion.
 8                                                 II.    ARGUMENT
 9   A.            U.S. Bank and Nationstar recently supplemented their document production
10                 As set forth in the attached declaration of Taylor T. Haywood, since the Grandes filed
11   their motion, U.S. Bank and Nationstar supplemented discovery responses and produced the
12   following additional documents:
13                       The entirety of McCarthy & Holthus, LLP's nonjudicial foreclosure file,
14   which Akerman LLP received from McCarthy on January 17 (with privilege and work
15   product redactions);
16                       All emails related to the FFA mediation Nationstar received from McCarthy;
17                       Nationstar's LPS notes spanning the time-period of August 17, 2016 through
18   April 16, 2018 (with privilege and work product redactions);
19                       All responsive non-privileged call recordings between Nationstar and the
20   Grandes (3 total); and
21                       A privilege log detailing all redactions on Nationstar's LPS notes and
22   describing the one responsive, privileged telephone call recording in Nationstar's possession,
23   custody or control.
24   (Haywood Decl. ¶¶4-7 and Exs. A-E.) The undersigned also confirmed the documents
25   Nationstar previously produced, bates-numbered NSM02393-03964, include the entirety of
26   McCarthy's mediation file. (Id. at ¶6, Ex. B at 2.)
27                 This supplemental discovery responses and production should resolve a number of
28   the issues the Grandes raise, including their claim Nationstar and U.S. Bank have not "made

     OPPOSITION TO PLAINTIFFS' MOTION TO - 2                                   AKERMAN LLP
     COMPEL DEFENDANTS' DISCOVERY RESPONSES
                                                                           1900 Sixteenth Street, Suite 1700
     NO. 2:19-cv-00333-MJP                                                     Denver, Colorado 80202
                                                                              Telephone: 303-260-7712
     51684318;1
                  Case 2:19-cv-00333-MJP Document 49 Filed 01/27/20 Page 3 of 7



 1   any further document production" or produced call recordings as allegedly "promised."
 2   (Doc. No. 39 at 7.)
 3   B.            U.S. Bank and Nationstar properly responded or objected to the Grandes'
                   discovery requests
 4
 5                 1.     Interrogatory no. 5
 6                 Interrogatory no. 5 requests Nationstar and U.S. Bank identify all contacts with the
 7   Grandes, "including but not limited to phone calls, text messages, letters, or other
 8   correspondence" after July 1, 2012—a period of over half a decade. (Doc. No. 40-3 at 29,
 9   72.) U.S. Bank responded by explaining it relies on its loan servicers to maintain all loan
10   records. (See id. at 72.) And Nationstar, as U.S. Bank's loan servicer, responded its contacts
11   with the Grandes are memorialized in its servicing records, and directed the Grandes to
12   where in its production they could locate those records: the pages bates-numbered
13   NSM00001-03964 and NSM05186-05201.                   (See id. at 30.)       Rule 33(d) specifically
14   authorizes this type of response, see Fed. R. Civ. P. 33(d), and the Grandes have made no
15   showing the information they seek is not within in the referenced documents or that the
16   information they seek is too difficult to extract. (See Doc. No. 39 at 9.) The court should
17   find U.S. Bank and Nationstar adequately responded to interrogatory no. 5.
18                 2.     Interrogatory no. 7 & Request for production no. 6
19                 Interrogatory no. 7 requests U.S. Bank and Nationstar identify each communications
20   they had with one another "related to their participation in the Foreclosure Fairness Act"
21   (FFA), "which began on August 17, 2016 and lasted through April 16, 2018 related to [the
22   Grandes'] deed of trust." (Doc. No. 40-3 at 31, 73-74.) Their corresponding document
23   request asks U.S. Bank and Nationstar to produce "any and all documents in any way relating
24   to" their interrogatory response. (Doc. No. 40-3 at 9, 52.) Both U.S. Bank and Nationstar
25   explained they have not identified or located any such communications in their responses.
26   (Id. at 9, 32, 53, 74.)          This is akin to a representation they have not had any such
27   communications, and therefore had no documents to produce. And while U.S. Bank and
28   Nationstar dispute their responses were in anyway unclear, to avoid a further dispute,

     OPPOSITION TO PLAINTIFFS' MOTION TO - 3                                 AKERMAN LLP
     COMPEL DEFENDANTS' DISCOVERY RESPONSES
                                                                        1900 Sixteenth Street, Suite 1700
     NO. 2:19-cv-00333-MJP                                                  Denver, Colorado 80202
                                                                           Telephone: 303-260-7712
     51684318;1
                  Case 2:19-cv-00333-MJP Document 49 Filed 01/27/20 Page 4 of 7



 1   clarified they had no such communications or documents in their supplemental responses.1
 2   (See Haywood Decl. at ¶¶6-7, Ex. B at 2-3, Ex. C at 2, Ex. D at 3, Ex. E at 3.)
 3                 3.     Interrogatory no. 10 & Request for production no. 9
 4                 Interrogatory no. 10 asks U.S. Bank and Nationstar to explain how they determined
 5   "the Grandes qualified for the permanent modification that was offered on or about July 28,
 6   2017." (Doc. No. 40-3 at 34, 76.) The corresponding document request asks U.S. Bank and
 7   Nationstar to produce "any and all documents in any way" relating to their responses. (Id. at
 8   11, 54.) U.S. Bank adequately responded by explaining—as it did in its other responses—
 9   that it relies on its servicers to maintain loan records, and "all information is in Nationstar's
10   possession." (Id. at 54, 76.) And Nationstar adequately responded through (1) explaining the
11   Grandes had to make three trial plan payments in the correct amount by the first of each
12   month in April through June 2017 and (2) directing the Grandes to where in its document
13   production (i.e., the pages bates-numbered NSM00001-00180 and NSM04079-04530) they
14   could find information relating to their loan modification review. (Id. at 11, 34-45.) For
15   instance, the March 3, 2017 letter Nationstar produced, bates-numbered NSM04357-63,
16   explains the trial plan offer, provides additional trial plan information, and answers
17   "frequently asked questions." To the extent the Grandes sought other information about the
18   review process, they should have asked a different question.
19                 4.     Interrogatory no. 12 & Request for production no. 11
20                 Interrogatory no. 12 and request for production no. 11 request U.S. Bank and
21   Nationstar identify and describe "any documents governing the loan modification process as
22   pertains to the Grandes['] attempts to obtain a loan modification . . . during the FFA
23   mediation which [began on] August 17, 2016 and lasted through April 16, 2018," and
24
25   1
       The Grandes raise the same issue with respect to U.S. Bank's response to request for
26   production no. 4. (Doc. No. 39 at 10.) U.S. Bank's response states it has "not identified
     'contacts' responsive" to the Grandes' request, and notes U.S. Bank relies on its servicers to
27   maintain its loan records. (Doc. No. 40-3 at 51.) It therefore has no documents to produce,
     other than those produced by Nationstar. U.S. Bank denies its response is in any way
28   unclear, but nevertheless served a clarifying supplemental response to avoid a further
     discovery dispute. (Haywood Dec. ¶7, Ex. E at 2.)
     OPPOSITION TO PLAINTIFFS' MOTION TO - 4                              AKERMAN LLP
     COMPEL DEFENDANTS' DISCOVERY RESPONSES
                                                                      1900 Sixteenth Street, Suite 1700
     NO. 2:19-cv-00333-MJP                                                Denver, Colorado 80202
                                                                         Telephone: 303-260-7712
     51684318;1
                  Case 2:19-cv-00333-MJP Document 49 Filed 01/27/20 Page 5 of 7



 1   produce all related documents. (Doc. No. 40-3 at 12, 36, 56, 77.) U.S. Bank's response
 2   explains "all information is in Nationstar's possession." (Id. at 77.) Nationstar's response
 3   explains it evaluated the Grandes "pursuant to [its] relationship with U.S. Bank as governed
 4   by [the documents bates-labeled] SEC0001-SEC0297" and that it has "identified no other
 5   servicing agreements/contracts between U.S. Bank and Nationstar related to the handling of
 6   loan modifications during the period of time relevant to the claims." (Id. at 36.) Nationstar
 7   and U.S. Bank have not identified additional "governing documents." They are not aware of
 8   anything further for them to produce. The court should find their responses adequate.
 9                 5.     Request for production no. 17
10                 Request for production no. 17 requests U.S. Bank and Nationstar produce "all loan
11   modification guidelines in effect for U.S. Bank at the time the Grandes were participating in
12   the FFA mediation from August 17, 2016 through April 16, 2018."                       (Id. at 16, 59.)
13   Nationstar objected because (1) the requested information is not relevant and (2) Nationstar's
14   internal policies and procedures are confidential, proprietary and trade secrets. (Id. at 16-17.)
15                 The court should uphold Nationstar and U.S. Bank's objections.          First, Nationstar
16   and U.S. Bank's internal policies and procedures have no relevance. The Grandes base their
17   claims on allegations they accepted a permanent modification that Nationstar and U.S. Bank
18   failed to honor—not allegations Nationstar or U.S. Bank did not properly review them for a
19   modification. (See e.g., Doc. No. 1-1 at 15-22.) Second, "a company's internal policies and
20   procedures constitute trade secrets" protected from disclosure. Hickman v. Mead, No. 2:18-
21   cv-00404-GMN-NJK, 2019 WL 3837784, at *2 (D. Nev. Aug. 14, 2019); see also Haldiman
22   v. Continental Cas. Co., No. CV-13-00736-PHX-GMS, 2014 WL 584305, at *3 (D. Ariz.
23   Feb. 13, 2014) (holding an insurance company's manual is entitled to protection from
24   disclosure as a trade secret or confidential, proprietary information.) Nationstar and U.S.
25   Bank properly withheld their policies and procedures from production as a result.
26                 6.     Interrogatory no. 8 & Request for production no. 7
27                 Interrogatory no. 8 requests U.S. Bank and Nationstar identify and describe each
28   communication they or their agents had with the Grandes or their agents related to their FFA

     OPPOSITION TO PLAINTIFFS' MOTION TO - 5                              AKERMAN LLP
     COMPEL DEFENDANTS' DISCOVERY RESPONSES
                                                                      1900 Sixteenth Street, Suite 1700
     NO. 2:19-cv-00333-MJP                                                Denver, Colorado 80202
                                                                         Telephone: 303-260-7712
     51684318;1
                  Case 2:19-cv-00333-MJP Document 49 Filed 01/27/20 Page 6 of 7



 1   participation "which began on August 17, 2016 and lasted through approximately April 16,
 2   2018." (Doc. No. 40-3 at 32, 74.) The corresponding request for production requests U.S.
 3   Bank and Nationstar produce "any and all documents in any way relating to" their responses.
 4   (Id. at 10, 53.) Nationstar responded, subject to its objections, it is "investigating what
 5   responsive information is available, and if information responsive . . . is subsequently
 6   identified[,] it will provide that information by way of a supplemental response." (Id. at 33.)
 7   U.S. Bank responded much like it did to other interrogatories—noting its servicer maintains
 8   records on its behalf, and "all information is in Nationstar's possession." (Id. at 75.) The
 9   court should find these responses sufficient, particularly since as noted supra, Nationstar
10   recently supplemented its responses to specifically identify documents where responsive
11   information could be derived or ascertained, and Nationstar confirmed to the extent
12   McCarthy "had any additional communications with the Grandes or their agents related to the
13   FFA mediation on [its] behalf, Nationstar does not have any knowledge of those
14   communications." (Haywood Decl. ¶6, Ex. B at 3-4 and Ex. C at 3.)
15                 7.    Interrogatory no. 17 & Request for production no. 16
16                 Interrogatory no. 17 and request for production no. 16 request U.S. Bank and
17   Nationstar identify all contacts they or their agents had with the FFA mediator "and/or the
18   Grandes' agents" regarding the "Grandes' efforts to accept a permanent loan modification . . .
19   during the FFA mediation" and produce all related documents. (Doc. No. 40-3 at 15, 40, 58,
20   80.) Nationstar and U.S. Bank recently supplemented their production to include the emails
21   Nationstar recently obtained from McCarthy related to the FFA mediation, Nationstar
22   supplemented its discovery responses to direct the Grandes to where in its production they
23   could find responsive documents, and U.S. Bank supplemented its responses to note it has no
24   personal knowledge of what responsive communications Nationstar may have had with the
25   Grandes or the mediator on its behalf. (Haywood Decl. ¶¶6-7, Ex. B at 4-6, Ex. C at 4-5, Ex.
26   D at 5-6, and Ex. E at 5-6.)
27   ///
28   ///

     OPPOSITION TO PLAINTIFFS' MOTION TO - 6                            AKERMAN LLP
     COMPEL DEFENDANTS' DISCOVERY RESPONSES
                                                                    1900 Sixteenth Street, Suite 1700
     NO. 2:19-cv-00333-MJP                                              Denver, Colorado 80202
                                                                       Telephone: 303-260-7712
     51684318;1
                  Case 2:19-cv-00333-MJP Document 49 Filed 01/27/20 Page 7 of 7



 1                                             III.    CONCLUSION
 2                 For the foregoing reasons, the court should deny the Grandes' motion to compel.
 3                 Respectfully submitted, this 27th day of January, 2020.
 4                                                      WITHERSPOON · KELLEY
 5                                                      s/ Christopher G. Varallo
 6                                                      Christopher G. Varallo, WSBA #29410
                                                        Steven J. Dixson, WSBA #38101
 7                                                      Daniel J. Gibbons, WSBA #33036
                                                        422 W. Riverside Avenue, Suite 1100
 8                                                      Spokane, WA 99201-0300
                                                        Telephone: (509) 624-5265
 9                                                      Fax: (509) 458-2728
                                                        Email: cgv@witherspoonkelley.com
10                                                      Email: sjd@witherspoonkelley.com
                                                        Email: djg@witherspoonkelley.com
11
                                                        AKERMAN LLP
12
                                                        s/ Taylor T. Haywood
13                                                      Taylor T. Haywood (Admitted PHV)
                                                        1900 Sixteenth Street, Suite 1700
14                                                      Denver, Colorado 80202
                                                        Telephone: (303) 260-7712
15                                                      Fax: (303) 260-7714
                                                        Email: taylor.haywood@akerman.com
16
                                                        Attorneys for defendants Nationstar Mortgage
17                                                      LLC d/b/a Mr. Cooper and U.S. Bank, National
                                                        Association, as Trustee for Lehman XS Trust
18                                                      Mortgage Pass-Through Certificates Series
                                                        2007-7N
19
20
21
22
23
24
25
26
27
28

     OPPOSITION TO PLAINTIFFS' MOTION TO - 7                                 AKERMAN LLP
     COMPEL DEFENDANTS' DISCOVERY RESPONSES
                                                                         1900 Sixteenth Street, Suite 1700
     NO. 2:19-cv-00333-MJP                                                   Denver, Colorado 80202
                                                                            Telephone: 303-260-7712
     51684318;1
